Title: To Thomas Jefferson from Pseudonym: "A Cotton Planter", 5 June 1808
From: Pseudonym: “A Cotton Planter”
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Charleston. 5th. June. 1808
                  
                  From reports respecting the appointments in the Army, it appears that being a Federalist is an advantage to a candidate, at which I am much surprised, & think it will be a slur on your Administration; for altho’ I cannot suppose that intentionally you prefer Federalists to Republicans, but that you are deceived by those who apply & those on whom you depend for information respecting the characters of applicants, yet it will have the effect I mention. As one who uniformly supported your elections & an advocate of your measures generally I wish you had received correct information in respect to the politicks of those applying for Commn. in the Army.—It cannot be supposed that you are acquainted with the characters of persons generally in the States, but you ought to be well satisfy’d with the persons from whom you get your information, that they are not interested men & persons looking for places, who may diceive you, if they can gain.—The high opinion I have of you, with a sincere wish that the republican cause may not suffer by any act of yours, have induced me to write this Letter, and not any disappointment I or any friend of mine have met with.—
                  I want no place under government nor have I ever apply’d for one.—
                  
                     A Cotton Planter— 
                  
               